DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on February 25, 2021.
The application has been amended as follows: 

4. (Amended) The driver circuit of claim 1, wherein the output circuit further includes the auxiliary transistor having a first end connected to a second end of the pull-up transistor, a second end connected to the low voltage, and a third end coupled to the second control node; and wherein the auxiliary transistor is a polysilicon transistor.  

5. (Amended) The driver circuit of claim 1, wherein the control circuit further includes the second transistor having a first end connected to the first control node, a second end connected to the low voltage, and a third end connected to the second control node; and wherein the second transistor is an oxide semiconductor transistor.

11. (Amended) The driver circuit of claim 1, wherein the second transistor is an oxide semiconductor transistor having a width-to-length ratio WILI, and the auxiliary transistor is a polysilicon semiconductor transistor having a width-to-length ratio WL/LL.

Allowable Subject Matter
Claims 1-5, 7 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the control circuit further includes a fourth transistor having a first end connected to the second control node, a second end connected to a low voltage, and a third end connected to a first control node directly connected to the first transistor wherein the control circuit further includes a second transistor having a bottom gate structure, and an auxiliary transistor having a top gate structure; and wherein the second transistor and the auxiliary transistor commonly share a gate.
Jang discloses a circuit with a third to fifth transistors with connections to a node Q ([0105-018], See Fig. 9), but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate. Kim discloses a pull-up transistor formed of polysilicon and transistors made of oxide ([0066-0067, 0086]), but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate. Moriwaki discloses an oxide transistor may be a bottom gate transistor and polysilicon transistor may be a top gate transistor, but fails to disclose the second transistor and auxiliary transistor 

As per claim 16, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: the third transistor is an oxide semiconductor transistor; wherein the control circuit further includes a second transistor having a bottom gate structure, and an auxiliary transistor having a top gate structure, and the second transistor and the auxiliary transistor commonly share a gate.
Jang discloses a circuit with a third to fifth transistors with connections to a node Q ([0105-018], See Fig. 9), but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate. Kim discloses a pull-up transistor formed of polysilicon and transistors made of oxide ([0066-0067, 0086]), but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate. Moriwaki discloses an oxide transistor may be a bottom gate transistor and polysilicon transistor may be a top gate transistor, but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate. Hsiao discloses shared gate transistors can have adjustable length and width to provide switching functions for the transistors ([0059]), but fails to disclose the second transistor and auxiliary transistor commonly sharing a gate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624